t c memo united_states tax_court brandon christopher merriwbeather petitioner v commissioner of internal revenue respondent docket no 11167-o0l filed date brandon christopher merriweather pro_se martha j weber for respondent memorandum findings_of_fact and opinion vasquez judge pursuant to sec_6330 ' petitioner seeks review of respondent’s determination to proceed with unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure - - collection of his tax_liability ’ findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the attached exhibits and our findings in merriweather v commissioner tcmemo_2001_88 are incorporated herein by this reference at the time he filed the petition petitioner resided in memphis tennessee personal background history from until early petitioner and linda harrell ms harrell lived together petitioner and ms harrell were never married ms harrell has three children ricky harrell jr calesa harrell calesa and gabriel harrell born date date and date respectively ricky harrell sr is ricky harrell jr ’s father orlando patterson is gabriel harrell’s father ms harrell is calesa’s biological mother until sometime in petitioner thought in merriweather v commissioner tcmemo_2001_88 we granted respondent’s motion to dismiss the tax years and for failure to state a claim upon which relief can be granted because his only argument regarding and was that he wanted to contest the underlying liabilities for those years he received a notice_of_deficiency for and and pursuant to sec_6330 he is barred from contesting his underlying liabilities for and this opinion addresses petitioner’s taxable_year on which we concluded he could proceed forward id ms harrell was married to ricky harrell sr when calesa was born and is still married to ricky harrell sr - calesa was his daughter during petitioner took a blood test that determined he was not calesa’s biological father calesa still thinks petitioner is her father during calesa lived the majority of the year with ms harrell in public housing calesa spent friday nights through mid-day sunday with petitioner calesa split holidays between ms harrell and petitioner ie if calesa spent thanksgiving with petitioner she spent christmas with ms harrell during petitioner worked at valvoline instant oil change he was paid approximately dollar_figure per hour his earned_income and modified_adjusted_gross_income for was dollar_figure calesa received no support from her biological father during petitioner purchased approximately dollar_figure worth of clothing and shoes for calesa petitioner bought most of calesa’s clothes petitioner provided babysitters for calesa petitioner also took calesa out for meals at burger king mcdonald’s and other restaurants that children like petitioner still sees calesa and provides some support for her even though he is not her biological father tax_return and collection activities petitioner filed a federal individual_income_tax_return for on his return petitioner listed calesa as his daughter and claimed her as a dependent he also claimed head- of-household status and an earned_income_credit bic - on date respondent mailed petitioner a notice_of_deficiency for notice_of_deficiency petitioner however did not receive the notice_of_deficiency on date respondent assessed the tax_liability determined in the notice_of_deficiency on date respondent mailed petitioner a final notice - notice_of_intent_to_levy and notice of your right to a hearing letter notice_of_intent_to_levy with regard to petitioner’s tax_liability on date petitioner filed a request for a collection_due_process_hearing form stating that he was not liable for the taxes set forth in the notice_of_intent_to_levy on date respondent issued to petitioner a notice_of_determination determining to proceed with collection for opinion respondent concedes that petitioner did not receive the notice_of_deficiency for and that he was entitled to contest the underlying tax_liability for accordingly we shall review petitioner’s underlying tax_liability for 114_tc_176 where the underlying tax_liability is properly at issue we review that issue on a de novo basis 114_tc_604 goza v commissioner supra pincite the issues regarding petitioner’s underlying tax_liability are whether petitioner was entitled to claim a dependency_exemption for calesa head-of- household filing_status and an hic dependency_exemption sec_151 allows a taxpayer to deduct an exemption_amount for each dependent as defined in sec_152 a dependent is an individual in one of the categories listed in sec_152 over half of whose support is received from the taxpayer sec_152 in order to qualify as a dependent the individual must be related to the taxpayer in one of the ways enumerated in sec_152 through or if the individual is unrelated to the taxpayer the individual must live with the taxpayer and be a member of the taxpayer’s household throughout the entire taxable_year of the taxpayer sec_152 a sec_1_152-1 income_tax regs 268_f2d_208 9th cir affg 30_tc_879 turay v commissioner tcmemo_1999_315 butler v commissioner tcmemo_1998_355 although petitioner identified calesa as his daughter on his return he is not related to her by blood or marriage calesa did not live with petitioner during all nor even the majority of accordingly petitioner was not entitled to claim a dependency_exemption for calesa for head_of_household in order to qualify for head-of-household filing_status petitioner must satisfy the requirements of sec_2 pursuant to sec_2 and as relevant therein an individual gualifies as a head_of_household if the individual is not married at the close of the taxable_year and maintains as his home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode of an individual who qualifies as the taxpayer’s dependent within the meaning of sec_151 sec_2 a petitioner was not entitled to a dependency_exemption for calesa for accordingly petitioner did not qualify as a head_of_household for brarned income credit sec_32 allows an eligible_individual an eic against the individual’s income_tax_liability an eligible_individual is any individual who either has a qualifying_child as defined by sec_32 a or has no gualifying child and meets the requirements of sec_32 a briggsdaniels v commissioner tcmemo_2001_ a taxpayer must satisfy the requirements of sec_32 c in order to be entitled to the eic for a qualifying_child ata even if we had held that petitioner was entitled to a dependency_exemption for calesa pursuant to sec_152 as a matter of law he still would not qualify for head_of_household status sec_2 b provides that a taxpayer is not considered to be a head_of_household by reason of an individual who would not be a dependent for the taxable_year but for sec_152 a see butler v commissioner tcmemo_1998_355 minimum a qualifying_child must have the same principal_place_of_abode as the taxpayer for more than one-half the taxpayer’s taxable_year sec_32 a ii calesa lived with ms harrell for the majority of she spent weekends and some holidays at petitioner’s home calesa did not share the same principal abode as petitioner for more than one-half of let alone the entire year accordingly petitioner is not entitled to the eic for on the ground of having a qualifying_child under sec_32 a taxpayer with no qualifying children is eligible for the eic subject_to among other things the phaseout limitations of sec_32 briggsdaniels v commissioner supra for the eic is completely phased out under sec_32 fora taxpayer with no gualifying children if the taxpayer’s earned_income and adjusted_gross_income is over dollar_figure id petitioner’s earned_income and adjusted_gross_income for was dollar_figure therefore petitioner was not entitled to claim an eic for conclusion petitioner testified that calesa is his daughter in all the an eligible_foster_child however must have the same principal_place_of_abode as the taxpayer for the taxpayer’s entire taxable_year sec_32 b ii an eligible_foster_child is an individual other than a son or daughter of the taxpayer a descendant of a son or daughter of the taxpayer or a stepson or stepdaughter of the taxpayer who the taxpayer cares for as the taxpayer’s own child sec_32 b --- - ways that count this however does not entitle him to claim a dependency_exemption for calesa head_of_household status or an bic for petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded rule b accordingly we sustain respondent’s determination to proceed with collection with respect to petitioner’s tax_year to reflect the foregoing decision will be entered for respondent
